



AMENDMENT NO. 6 TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
This AMENDMENT NO. 6 TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
"Amendment") is entered into as of December 28, 2018, by and among TITAN
MACHINERY INC., a Delaware corporation ("Borrower"), the Lender parties hereto
and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as
administrative agent for each member of the Lender Group and the Bank Product
Providers (in such capacity, together with its successors and assigns in such
capacity, the "Agent").
WHEREAS, Borrower, the Lenders and Agent are parties to that certain Second
Amended and Restated Credit Agreement dated as of October 28, 2015 (as amended,
restated, modified or supplemented from time to time, the "Credit Agreement");
WHEREAS, Borrower has requested that Agent and the Lenders amend the Credit
Agreement as set forth herein, and Agent and the Lenders have agreed to the
foregoing, on the terms and conditions set forth herein;
NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:
1.Defined Terms. Unless otherwise defined herein, capitalized terms used herein
and not otherwise defined shall have the meanings ascribed to such terms in the
Credit Agreement.
2.    Amendments to Credit Agreement. In reliance upon the representations and
warranties of each Loan Party set forth in Section 6 below and subject to the
satisfaction of the conditions to effectiveness set forth in Section 5 below,
the Credit Agreement is amended as follows:
(a)    Section 1.2 of the Credit Agreement is hereby amended to insert the
following new sentence at the end thereof as follows:
Notwithstanding anything to the contrary contained herein, up to $160,000,000 of
operating lease obligations in effect on the Sixth Amendment Effective Date
that, as a result of an Accounting Change expected to become effective on
January 1, 2019 shall be required to be treated as Capitalized Lease Obligations
in accordance with GAAP, shall continue to be treated as operating leases (and
not, for the avoidance of doubt, Capitalized Lease Obligations) without giving
effect to such Accounting Change (collectively, the "Specified Lease
Obligations"). Promptly following any request of Agent, Borrower shall deliver a
reasonably detailed schedule of the Specified Lease Obligations together with
such other information reasonably requested by Agent and relating thereto.
(b)    Section 4.12 is hereby amended to insert the following new sentence at
the end thereof as follows:
The information included in the Beneficial Ownership Certification most recently
provided to Lenders, if applicable, is true and correct in all respects.
(c)    Section 5.1 of the Credit Agreement is hereby amended to insert the
following new sentence at the end thereof as follows:
Promptly following any request therefor, Borrower will provide information and
documentation reasonably requested by Agent or any Lender for purposes of
compliance with applicable "know your customer" and anti-money-laundering rules
and regulations, including, without limitation, the PATRIOT Act and the
Beneficial Ownership Regulation.
(d)    Section 5.6(a) of the Credit Agreement is hereby amended to insert the
following new sentence at the end thereof as follows:
Borrower shall maintain flood insurance on all real property constituting
Collateral, from such providers, in amounts and on terms in accordance with the
Flood Laws or as otherwise satisfactory to all Lenders.
(e)    Section 14.1 of the Credit Agreement is hereby amended to insert a new
clause (g) at the end thereof as follows:
(g)    No real property shall be taken as Collateral unless Lenders receive
forty-five (45) days advance notice and each Lender confirms to Agent that it
has completed all flood due diligence, received copies of all flood insurance
documentation and confirmed flood insurance compliance as required by the Flood
Laws or as otherwise satisfactory to such Lender. At any time that any real
property constitutes Collateral, no modification of a Loan Document shall add,
increase, renew or extend any loan, commitment or credit line hereunder until
the completion of flood due diligence, documentation and coverage as required by
the Flood Laws or as otherwise satisfactory to all Lenders.
(f)    Schedule 1.1 to the Credit Agreement is hereby amended to insert the
following new defined terms in their appropriate alphabetical order:
"Beneficial Ownership Certification" means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.
"Beneficial Ownership Regulation" means 31 C.F.R. §1010.230.
"Credit Card Agreements" means all agreements now or hereafter entered into by
any Loan Party for the benefit of a Loan Party, in each case with any Credit
Card Issuer or any Credit Card Processor.
"Credit Card Issuer" means any Person (other than a Loan Party) who issues or
whose members issue credit cards or debit cards, including MasterCard, Visa,
American Express, Discover, Diners Club, Carte Blanche and Citi.
"Credit Card Notification" means, collectively, the notices to Credit Card
Issuers or Credit Card Processors who are parties to Credit Card Agreements, in
a form reasonably satisfactory to the Administrative Agent, pursuant to which
such Credit Card Issuers or Credit Card Processors, as applicable, agree to the
ACH or wire transfer of all payments due from Credit Card Processors to a
Deposit Account subject to a Control Agreement.
"Credit Card Processor" means any servicing or processing agent or any factor or
financial intermediary who facilitates, services, processes or manages the
credit authorization, billing transfer and/or payment procedures with respect to
any Loan Party's sales transactions involving credit card or debit card
purchases by customers using credit cards or debit cards issued by any Credit
Card Issuer.
"Credit Card Accounts" means all present and future rights of any Loan Party to
payment from any Credit Card Issuer, Credit Card Processor or other third party
in connection with the sale or transfer of Accounts arising pursuant to the sale
of goods or rendition of services to customers who have purchased such goods or
services using a credit card or a debit card, including, but not limited to, all
amounts at any time due or to become due from any Credit Card Issuer or Credit
Card Processor under the Credit Card Agreements or otherwise, in each case above
calculated net of prevailing interchange charges.
"Eligible Credit Card Accounts" means, as to each Loan Party, Credit Card
Accounts of such Person which satisfy the criteria set forth below:
(a)    such Credit Card Accounts arise from the actual and bona fide sale and
delivery of goods or rendition of services by such Person in the ordinary course
of the business of such Person;
(b)    such Credit Card Accounts are not past due (beyond any stated applicable
grace period, if any, therefor) pursuant to the terms set forth in the Credit
Card Agreements with the Credit Card Issuer or Credit Card Processor of the
credit card or debit card used in the purchase which give rise to such Credit
Card Accounts;
(c)    such Credit Card Accounts are not unpaid more than five (5) Business Days
after the date of the sale of goods or rendition of services giving rise to such
Credit Card Accounts;
(d)    the Credit Card Issuer or Credit Card Processor obligated in respect of
such Credit Card Account has not failed to remit any monthly payment in respect
of such Credit Card Account;
(e)    the Credit Card Issuer or Credit Card Processor with respect to such
Credit Card Account has not asserted a counterclaim, defense or dispute against
such Credit Card Accounts (other than customary set-offs to fees and chargebacks
consistent with the practices of such Credit Card Issuer or Credit Card
Processor with such Person from time to time), provided that the portion of the
Credit Card Accounts owing by such Credit Card Issuer or Credit Card Processor
in excess of the amount owing by such Person to such Credit Card Issuer or
Credit Card Processor pursuant to such fees and chargebacks shall be deemed
Eligible Credit Card Accounts;
(f)    the Credit Card Issuer or Credit Card Processor with respect to such
Credit Card Account has not set off against amounts otherwise payable by such
Credit Card Issuer or Credit Card Processor to such Person for the purpose of
establishing a reserve or collateral for obligations of such Person to such
Credit Card Issuer or Credit Card Processor (other than customary set-offs and
chargebacks consistent with the practices of such Credit Card Issuer or Credit
Card Processor from time to time), provided that the portion of the Credit Card
Accounts owing by such Credit Card Issuer or Credit Card Processor in excess of
the set-off amounts shall be deemed Eligible Credit Card Accounts;
(g)    such Credit Card Accounts (i) are owned by a Loan Party and such Person
has a good title to such Credit Card Account and (ii) are subject to a valid and
perfected first priority Agent's Lien,
(h)    the Credit Card Issuer or Credit Card Processor with respect to such
Credit Card Accounts is not subject to an Insolvency Proceeding, is Solvent, has
not gone out of business, or as to which no Loan Party has received notice of an
imminent Insolvency Proceeding or a material impairment of the financial
condition of such Credit Card Issuer or Credit Card Processor;
(i)    no event of default has occurred under the Credit Card Agreement of such
Person with the Credit Card Issuer or Credit Card Processor who has issued the
credit card or debit card or handles payments under the credit card or debit
card used in the sale which gave rise to such Credit Card Account which event of
default gives such Credit Card Issuer or Credit Card Processor the right to
cease or suspend payments to such Person;
(j)    the customer using the credit card or debit card giving rise to such
Credit Card Account shall not have returned the merchandise purchased giving
rise to such Credit Card Account;
(k) within thirty (30) days following the Sixth Amendment Effective Date (or
such later date acceptable to Agent), the Credit Card Accounts are subject to
Credit Card Notifications;
(l)    the Credit Card Processor is organized and has its principal offices or
assets within the United States;
(m)    such Credit Card Accounts are not evidenced by chattel paper or an
instrument of any kind, and have not been reduced to judgment; and
(n)    the portion of such Credit Card Account that does not include a billing
for interest, fees or late charges.
"Extended Terms Accounts" means Accounts and notes receivable created by any
Loan Party from the lease or rental by such Loan Party of Rental Fleet Equipment
with payment terms of more than 30 days.
"Flood Laws" means the National Flood Insurance Act of 1968, Flood Disaster
Protection Act of 1973, and related laws, rules and regulations, including any
amendments or successor provisions.
"Permitted Fixed Assets Indebtedness" means, as of any date of determination,
Indebtedness (other than Obligations, but including Capitalized Lease
Obligations) incurred for the purpose of financing the real property referred to
by the Loan Parties as Williston 8-Plex, Williston, Ada, Davenport, Colorado
Springs, Sioux Falls, Kingsley, Lemars, Avoca, Grand Island, Imperial and
Fremont, and/or other fixed assets, in an aggregate principal amount outstanding
at any one time not in excess of $20,000,000.
"Sixth Amendment" means that certain Amendment No. 6 to Second Amended and
Restated Credit Agreement, dated as of the Sixth Amendment Effective Date, by
and among Borrower, the Lenders party thereto and Agent.
"Sixth Amendment Effective Date" means December 28, 2018.
(g)    The defined terms "Fixed Charges" and "Revolver Borrowing Base" set forth
in Schedule 1.1 to the Credit Agreement are hereby amended and restated in their
entirety as follows:
"Fixed Charges" means, with respect to any fiscal period and with respect to
Borrower determined on a consolidated basis in accordance with GAAP, the sum,
without duplication, of (a) Interest Expense accrued (other than interest
paid-in-kind, amortization of financing fees, and other non-cash Interest
Expense) during such period, (b) Floorplan Interest Expense accrued (other than
interest paid-in-kind, amortization of financing fees and other non-cash
Floorplan Interest Expense) during such period, (c)  principal payments in
respect of Indebtedness that are required to be paid during such period
(excluding payment in full of the Existing Notes at the scheduled maturity date
thereof so long as the Reserve described in clause (b)(2) of the proviso of the
definition of Maturity Date was established in accordance with the terms
thereof), (d) all federal, state, and local income taxes accrued during such
period, (e) Rent Expense, and (f) all Restricted Payments paid (whether in cash
or other property, other than common Equity Interests) during such period.
"Revolver Borrowing Base" means, as of any date of determination, the result of:
(a)    85% of the amount of Eligible Accounts, less the amount, if any, of the
Dilution Reserve, plus
(b)    85% of the amount of Eligible Credit Card Accounts, plus
(c)    the lesser of (i) the product of 70% multiplied by the value (calculated
at the lower of cost or market on a basis consistent with Borrower's historical
accounting practices) of Eligible Rental Equipment and Eligible Parts and
Attachments Inventory at such time, and (ii) the product of 85% multiplied by
the Net Recovery Percentage identified in the most recent inventory appraisal
ordered and obtained by Agent multiplied by the value of Eligible Rental
Equipment and Eligible Parts and Attachments Inventory at such time (such
determination may be made as to different categories of Eligible Rental
Equipment and Eligible Parts and Attachments Inventory based upon the Net
Recovery Percentage applicable to such categories) at such time, minus
(d)    the aggregate amount of Receivables Reserves, Bank Product Reserves,
Inventory Reserves, Cash Settlement Reserves and other Reserves, if any,
established by Agent under Section 2.1(c) of the Agreement with respect to the
Revolver Borrowing Base.
Notwithstanding the foregoing, in no event shall the amount determined under (i)
clause (c) of the Revolver Borrowing Base with respect Eligible Rental Equipment
be greater than 25% of the Maximum Credit Amount or (ii) clause (a) of the
Revolver Borrowing Base with respect to Extended Terms Accounts be greater than
$5,000,000.
(h)    The defined term "Eligible Accounts" set forth in Schedule 1.1 to the
Credit Agreement is hereby amended to amend and restate clause (a) thereof in
its entirety as follows:
(a)    (i) Accounts (other than Extended Terms Accounts) that the Account Debtor
has failed to pay within 90 days of original invoice date, (ii) Accounts (other
than Extended Terms Accounts) with selling terms of more than 30 days, (iii)
Extended Terms Accounts that the Account Debtor has failed to pay within the
earlier of (A) 30 days of original due date or (B) 120 days of original invoice
date, or (iv) Extended Terms Accounts with selling terms of more than 90 days,
(i)    The defined term "Permitted Indebtedness" set forth in Schedule 1.1 to
the Credit Agreement is hereby amended to amend and restate clause (c) thereof
in its entirety as follows:
(c)    Permitted Purchase Money Indebtedness, Permitted Real Estate Capital
Leases and Permitted Fixed Asset Indebtedness, and any Refinancing Indebtedness
in respect of any such Indebtedness,
(j)    The defined term "Permitted Purchase Money Indebtedness" set forth in
Schedule 1.1 to the Credit Agreement is hereby amended to replace the reference
to "$25,000,000" set forth therein with a reference to "$75,000,000".
(k)    The defined term "Permitted Real Estate Capital Leases" set forth in
Schedule 1.1 to the Credit Agreement is hereby amended to replace the reference
to "$25,000,000" set forth therein with a reference to "$40,000,000".
3.    Continuing Effect. Except as expressly set forth in Section 2 of this
Amendment, nothing in this Amendment shall constitute a modification or
alteration of the terms, conditions or covenants of the Credit Agreement or any
other Loan Document, or a waiver of any other terms or provisions thereof, and
the Credit Agreement and the other Loan Documents shall remain unchanged and
shall continue in full force and effect, in each case as amended hereby.
4.    Reaffirmation and Confirmation. Each Loan Party hereby ratifies, affirms,
acknowledges and agrees that the Credit Agreement and the other Loan Documents,
in each case as amended, supplemented or otherwise modified by this Amendment,
to which it is a party represent the valid, enforceable and collectible
obligations of such Loan Party, and further acknowledges that there are no
existing claims, defenses, personal or otherwise, or rights of setoff whatsoever
with respect to the Credit Agreement or any other Loan Document. Each Loan Party
hereby agrees that this Amendment in no way acts as a release or relinquishment
of the Liens and rights securing payments of the Obligations. The Liens and
rights securing payment of the Obligations are hereby ratified and confirmed in
all respects by each Loan Party.
5.    Conditions to Effectiveness. This Amendment shall become effective upon
the satisfaction of the following conditions precedent:
(a)    Agent shall have received a copy of this Amendment executed and delivered
by Agent, the Issuing Bank, the Supermajority Lenders and Borrower;
(b)    no Default or Event of Default shall have occurred and be continuing;
(c)    upon the request of any Lender, Borrower shall have provided to such
Lender, and such Lender shall be reasonably satisfied with, the documentation
and other information so requested in connection with applicable "know your
customer" and anti-money-laundering rules and regulations, including, without
limitation, the PATRIOT Act; and
(d)    if Borrower qualifies as a "legal entity customer" under the Beneficial
Ownership Regulation, then Borrower shall have provided, to each Lender that so
requests, a Beneficial Ownership Certification in relation to Borrower.
6.    Representations and Warranties. In order to induce Agent and the Lenders
to enter into this Amendment, Borrower hereby represents and warrants to Agent
and the Lenders that:
(a)    all representations and warranties contained in the Loan Documents to
which any Loan Party is a party are true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) on and as of the date of this Amendment (except
to the extent that such representations and warranties expressly relate solely
to an earlier date, in which case such representations and warranties shall be
true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) on and as
of such earlier date);
(b)    no Default or Event of Default has occurred and is continuing; and
(c)    this Amendment and the Loan Documents, as modified hereby, constitute
legal, valid and binding obligations of such Loan Party and are enforceable
against each Loan Party in accordance with their respective terms, except as
enforcement may be limited by equitable principles or by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors'
rights generally.
7.    Release. In consideration of the agreements of Agent and the Lenders
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Loan Party hereby releases
and forever discharges Agent and the Lenders and their respective directors,
officers, employees, agents, attorneys, affiliates, subsidiaries, successors and
permitted assigns from any and all liabilities, obligations, actions, contracts,
claims, causes of action, damages, demands, costs and expenses whatsoever
(collectively "Claims"), of every kind and nature, however evidenced or created,
whether known or unknown, arising prior to or on the date of this Amendment
including, but not limited to, any Claims involving the extension of credit
under or administration of this Amendment, the Credit Agreement or the Loan
Documents, as each may be amended, or the obligations, liabilities and/or
indebtedness incurred by Borrower or any other transactions evidenced by this
Amendment, the Credit Agreement or the Loan Documents.
8.    Miscellaneous.
(a)    Expenses. Each Loan Party acknowledges and agrees that Section 15.7 of
the Credit Agreement applies to this Amendment and the transactions, agreements
and documents contemplated hereunder.
(b)    Choice of Law and Venue; Jury Trial Waiver; Reference Provision. Without
limiting the applicability of any other provision of the Credit Agreement or any
other Loan Document, the terms and provisions set forth in Section 12 of the
Credit Agreement are expressly incorporated herein by reference.
(c)    Counterparts; Electronic Execution. This Amendment may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
Amendment. Delivery of an executed counterpart of this Amendment by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Amendment. Any
party delivering an executed counterpart of this Amendment by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Amendment but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Amendment.
(signature page follows)



IN WITNESS WHEREOF, the parties hereto have caused this agreement to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first above written.
 
BORROWER:
TITAN MACHINERY INC. 

 
By:
Name:
Title:







WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent, as a Lender and as Issuing
Bank 

 
By:
Name:
Title:








 
BANK OF AMERICA, N.A.,
as a Lender 

 
By:
Name:
Title:





 
PNC BANK, NATIONAL ASSOCIATION,
as a Lender 

 
By:
Name:
Title:





 
REGIONS BANK,
as a Lender 

 
By:
Name:
Title:





 
COMPASS BANK,
as a Lender 

 
By:
Name:
Title:





 
SIEMENS FINANCIAL SERVICES, INC.,
as a Lender 

 
By:
Name:
Title:
By:
Name:
Title:





 
WOODFOREST NATIONAL BANK,
as a Lender 

 
By:
Name:
Title:





 
AGCOUNTRY FARM CREDIT SERVICES, PCA,
as a Lender 

 
By:
Name:
Title:







10105060v8 12/28/2018 1:57 PM    1989.438